Citation Nr: 1525212	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Evaluation of residuals of prostate cancer, status-post radical prostatectomy, rated as 40 percent disabling from October 1, 2009.

2.  Evaluation of residuals of prostate cancer, status-post radical prostatectomy, rated as 60 percent disabling from January 31, 2013.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied the Veteran's claims for service connection of hypertension and obstructive sleep apnea, as well as granted service connection for residuals of prostate cancer, status-post radical prostatectomy.  A 100 percent disability rating was assigned for his  residuals of prostate cancer, status-post radical prostatectomy, effective January 23, 2009; a 20 percent disability rating was assigned effective July 24, 2009.  The Veteran disagreed with the denials of service connection, as well as the 20 percent disability rating assigned for his residuals of prostate cancer, status-post radical prostatectomy, from July 24, 2009.

In a May 2012 rating decision, the initial 100 percent disability rating was extended through September 30, 2009 and the Veteran was granted an increased, 40 percent disability rating for his residuals of prostate cancer, status-post radical prostatectomy, effective October 1, 2009.  A September 2013 rating decision granted an increased, 60 percent disability rating for residuals of prostate cancer, status-post radical prostatectomy, effective January 31, 2013.  The Veteran has not indicated that he is satisfied with the ratings beyond the initial 100 percent disability evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran raised a claim of TDIU in September 2013, which was denied in March 2014; the Veteran has not appealed.  As such, a claim for TDIU is not before the Board. 

Other than VA treatment records considered by the RO in the May 2012 Statement of the Case, documents in the Veteran's Virtual VA claims file and the Veterans Benefits Management System (VBMS) are duplicative of those in the paper claims file.

The issues of entitlement to service connection for hypertension and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of prostate cancer, status-post radical prostatectomy, most closely approximates continual urine leakage, urinary incontinence, or stress incontinence requiring the use of absorbent material which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  For the rating period prior to January 31, 2013, the criteria for an evaluation of 60 percent for residuals of prostate cancer, status-post radical prostatectomy have been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for an evaluation in excess of 60 percent for residuals of prostate cancer, status-post radical prostatectomy, have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2009 and October 2013, to the Veteran.  These letters explained the evidence needed to substantiate the initial claim for service connection and the downstream claim for an increased disability rating, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded VA examinations responsive to the claim for an increased rating for his service-connected residuals of prostate cancer, status-post radical prostatectomy.   The examination reports contain all the findings needed to rate the Veteran's service-connected residuals of prostate cancer, status-post radical prostatectomy, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected residuals of prostate cancer, status-post radical prostatectomy, have not materially changed and a uniform evaluation is warranted.  

The Veteran's residuals of prostate cancer, status-post radical prostatectomy, are currently evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Diagnostic Code 7528 provides that an initial rating of 100 percent shall be assigned for the first 6 months after the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  If, at the end of that period, there has been no local recurrence or metastasis, rate residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

In this case, the predominant symptoms are most similar to those in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  Here, there is no indication in the record that the Veteran experiences renal dysfunction. (See October 2009 and March 2012 VA examination reports).

Section 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 20 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

In evaluating renal dysfunction, a 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of prostate cancer, status-post radical prostatectomy, more nearly approximates the criteria for a 60 percent disability evaluation for the entire rating period on appeal (since October 1, 2009).  The Board finds that the Veteran's residual symptoms have been relatively consistent, and that the 60 percent evaluation takes into account the Veteran's voiding dysfunction for the entire rating period.  Throughout the rating period, the Veteran's service-connected residuals of prostate cancer, status-post radical prostatectomy, have been characterized by urinary incontinence requiring the use of absorbent materials which must be changed more than 4 times per day.  At the July 2009 VA examination, for purposes of service connection, the Veteran complained of nocturia three times per night and incontinence requiring the use of an absorbent pad.  In his October 2010 notice of disagreement, the Veteran reported that his urinary incontinence had worsened since radiation treatment, and that he uses 4 pads per day for urinary leaking.  At the March 2012 VA examination, the Veteran complained of nocturia 4 times per night and incontinence requiring 4 absorbent pads per day since his surgery in 2008 and undergoing radiation treatment in 2009; he also reported increased urinary frequency, and denied obstructed voiding.  

As previously indicated, the July 2009 and March 2012 VA examination reports reflect that the Veteran does not have a history of urinary tract or kidney infections, and does not require dialysis for his residuals of prostate cancer, status-post radical prostatectomy.  He does not have manifestations such that a disability rating in excess of 60 percent under the criteria for renal dysfunction would be appropriate.  Thus, the rating criteria pertaining to renal dysfunction is not for application.

Therefore, the 60 percent disability rating for the period since October 1, 2009 adequately compensates him for his residuals of prostate cancer, status-post radical prostatectomy, and a preponderance of the evidence is against a rating in excess of 60 percent.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of prostate cancer, status-post radical prostatectomy, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of urinary frequency and incontinence, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residuals of prostate cancer, status-post radical prostatectomy, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's residuals of prostate cancer, status-post radical prostatectomy is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residuals of prostate cancer, status-post radical prostatectomy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a 60 percent disability evaluation for residuals of prostate cancer, status-post radical prostatectomy, is granted for the rating period since October 1, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer, status-post radical prostatectomy is denied. 


REMAND

The Veteran has not been provided with VA examinations related to his claims of entitlement to service connection for hypertension and obstructive sleep apnea.  There is evidence of record indicating that the Veteran has been diagnosed with hypertension and obstructive sleep apnea.  The Veteran claims that such hypertension and obstructive sleep apnea are related to his service, including his Agent Orange exposure during service, or in the alternative, his service-connected disabilities.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  In this regard, the Board notes that the Veteran reports continued treatment at the New Orleans VA Medical Center, but records since April 2012 have not been associated with either the paper or electronic claims files. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal, particularly since April 2012.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a. Is it at least as likely as not (probability of at least 50 percent) that any current hypertension had its onset or is otherwise etiologically related to service, including as proximately due to or the result of Agent Orange?

b. Is it at least as likely as not (probability of at least 50 percent) that any current hypertension is proximately due to (caused by) the Veteran's service-connected disabilities?

c. Is it at least as likely as not (probability of at least 50 percent) that any current hypertension has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities?  The examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale should accompany each opinion provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of currently diagnosed obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a. Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea had its onset or is otherwise etiologically related to service, including as proximately due to or the result of Agent Orange?

b. Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea is proximately due to (caused by) the Veteran's service-connected disabilities?

c. Is it at least as likely as not (probability of at least 50 percent) that any current obstructive sleep apnea has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities?  The examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale should accompany each opinion provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


